Citation Nr: 0727274	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  98-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD), effective September 6, 
1996, currently staged at 70 percent from May 5, 1999, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and R.W.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  

The rating percentages and effective dates assigned to the 
veteran's service-connected PTSD have changed several times 
during the course of this appeal.  The veteran was initially 
awarded 10 percent from September 6, 1996.  A rating decision 
of October 2000 increased the rating to 30 percent from the 
same date.  A rating decision of February 2005 kept the 
rating at 30 percent from September 6, 1996, but increased 
the rating to 50 percent from May 1, 2001, and 70 percent 
from January 2003.  Most recently, a February 2007 rating 
decision kept the rating of 30 percent from September 6, 
1996, eliminated the 50 percent and awarded the 70 percent 
from May 5, 1999.

In April 2002, March 2004, September 1999, and April 2006 the 
Board remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  Prior to May 5, 1999, the veteran's PTSD was not was not 
manifested by more than definite impairment; there was no 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were not so reduced as to 
result in considerable industrial impairment.

2.  From November 7, 1996, to May 4, 1999, the veteran's PTSD 
was not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  From May 5, 1999, to February 11, 2005, the veteran's 
PTSD was not manifested by the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in total isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
the demonstrable inability to obtain or retain employment.

4.  From May 5, 1999, to February 11, 2005, the veteran's 
PTSD was also not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation, or own name.

5.  Since February 12, 2005, the veteran's PTSD has been 
manifested by total occupational impairment, including such 
symptoms as gross impairment in thought processes or 
communication, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, the inability to perform 
activities of daily living, and memory loss.





CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater 
than 30 percent from September 6, 1996, to May 4, 1999, under 
the schedule of ratings for mental disorders, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a schedular disability rating greater 
than 70 percent from May 5, 1999, to February 11, 2005, under 
the schedule of ratings for mental disorders, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for a schedular disability rating of 100 
percent since February 12, 2005 under the schedule of ratings 
for mental disorders, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the effective date for the grant of service connection, 
September 6, 1996, the veteran's PTSD has been evaluated as 
30 percent disabling under Diagnostic Code 9411.  Since May 
5, 1999, the veteran's PTSD has been evaluated as 70 percent 
disabling under the same code.  The veteran seeks a higher 
rating for these time periods.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When, as in this case, an appeal is taken from an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996, 50, 70 and 
100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the old regulations, in effect prior to November 7, 
1996, a 100 percent evaluation for PTSD is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in total isolation in the 
community, there are totally incapacitiating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, and where there is a 
demonstrable inability to obtain or retain employment. A 70 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment. A 50 percent evaluation for PTSD is warranted 
where the social and industrial adaptability is considerably 
impaired. A 30 percent evaluation is warranted where there is 
a definite social and industrial impairment. 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment. The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree." 
It represents a degree of social and industrial 
unadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993). 
The Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104(c) (West 1991).

In determining the appropriateness of the various evaluations 
assigned to the veteran's disability, the Global Assessment 
of Functioning scores assigned by medical providers 
throughout the course of this appeal will be discussed.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

      A.  Prior to  May 5, 1999
Prior to May 5, 1999, the veteran has received a 30 percent 
evaluation for his PTSD.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor but concludes that the evidence shows a level of 
disability which most closely approximates the assigned 30 
percent disability rating for this time frame, under both the 
old and new rating criteria.  

The Board considered assigning the veteran a rating of 50 
percent, but the preponderance of the evidence is against 
this.  Under the new criteria, there is no evidence in 
support of the criteria for the 50 percent rating, and there 
is evidence against it.  The new criteria came into effect on 
November 7, 1996 and applies to all evidence dated 
subsequently, as revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  

Under the new criteria, there is no evidence of difficulty in 
establishing and maintaining effective work and social 
relationships.  In January 1997 it was noted that the veteran 
was engaged in a serious long-term relationship, despite the 
fact that his girlfriend was pressuring him to get married 
and he did not want to do so.  In December 1998 the veteran 
was not employed but was participating in a vocational 
rehabilitation program and was pursuing a job as a security 
officer.  There is no evidence of impaired judgment or 
impaired abstract thinking.  In an October 1997 VA 
examination the examiner found the veteran's insight and 
judgment were preserved and no gross evidence of psychosis.  
On a great number of occasions during this portion of the 
appeal period the veteran was assessed for both suicidal and 
homicidal ideation and these were never found.  There has 
also been no documentation of any panic attacks, difficulty 
in understanding complex commands, or impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), during this time 
frame.  The single VA examination conducted during this time 
frame revealed a GAF score of 60-70 in October 1997.  As 
mentioned above, a GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The evidence also does not support a rating in excess of 30 
percent under the old criteria.  Under the old criteria, a 
rating of 50 percent requires considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships, and considerable industrial impairment by 
reason of psychoneurotic symptoms.  A June 1996 a VAMC 
treatment provider noted that the veteran attended church 
regularly and was active in volunteer work.  The January 1997 
and December 1998 treatment notes described above indicate 
that the veteran was engaged in a serious long-term 
relationship and was participating in a vocational 
rehabilitation program and in pursuit of a job as a security 
officer.  This is not indicative of considerable social or 
industrial impairment.  His GAF score from October 1997, 
indicating mild symptoms, is also not indicative of a 50 
percent rating under the old regulations.

A review of the record reveals only two pieces of evidence in 
support of a higher rating for this time frame under both the 
old and new versions of the rating code.  In May 1997, a VAMC 
provider noted the veteran's stress level from the PTSD and 
flashbacks had increased to the point that the veteran was 
unable to also cope with the stress and pressures of 
employment.  This suggests occupational impairment and 
difficulty in maintaining effective work relationships.  
Also, in July 1998 it was documented in a treatment note that 
the veteran's girlfriend had filed criminal charges against 
the veteran because he had physically assaulted her, and that 
he was also involved in a lawsuit with a previous girlfriend 
for the same problem.  This is indicative of social 
impairment and difficulty in establishing and maintaining 
effective social relationships.  His GAF score at that time 
was 55.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

In spite of these two treatment notes, the overall effect of 
the veteran's symptoms of PTSD more nearly approximates the 
criteria for a disability rating of 30 percent prior to May 
5, 1999, under both versions of the rating code.  There is a 
greater amount of evidence against the 50 percent rating than 
supporting it for this time frame.  The Board finds the 
October 1997 GAF score more probative than the July 1998 
score because the October 1997 score was obtained by a 
complete examination and the July 1998 findings were just 
part of a progress note.  There was essentially no evidence 
found in the record to support a rating in excess of 50 
percent during this time under either version of the code.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for all of the 
reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of disability from the 
veteran's PTSD, and Board finds the 30 percent rating is 
appropriate prior to May 5, 1999 under both the old and new 
versions of the rating criteria.

In addition, the Board has considered an extraschedular 
rating.  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this 
case, the Board finds that there is insufficient evidence of 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  For 
all the reasons discussed above, the VA Schedule of Rating 
Disabilities provides appropriate ratings for the level of 
disability caused by the veteran's PTSD for this portion of 
the appeal period.  


	B.  Since May 5, 1999
Since May 5, 1999, the veteran has received a 70 percent 
evaluation for his PTSD.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor and for the reasons described below, finds the 70 
percent rating was appropriate from May 5, 1999, under both 
the old and the new rating criteria, and that effective 
February 12, 2005, a 100 percent rating is warranted under 
the new rating criteria.  See 38 C.F.R. § 4.7 (2005).  

From May 5, 1999, to February 11, 2005, the preponderance of 
the evidence is against the next higher and maximum rating of 
100 percent under the new criteria.  For example, there has 
been little evidence of gross impairment in thought processes 
or communication.  A September 1999 private medical 
examination found the veteran had coherent thought processes.  
No flights of ideas or loose associations were found.  The 
veteran could perform simple calculations orally correctly.  
He had good concentration.  His memory, abstract thinking, 
and judgment were good.  Social Security records also from 
September 1999 confirmed these findings, and found that the 
veteran was capable of maintaining concentration and that he 
could remember simple instructions.  In a December 1999 VA 
examination it was found that the veteran's thought processes 
were coherent, his higher cognitive functions were intact, 
and his insight and judgment were adequate.  An April 2001 
VAMC treatment note indicated the veteran was cognitively 
intact.  January 2002 and April 2002 treatment notes 
documented that the veteran had clear thinking.  A July 2003 
VA examiner found the veteran's thought process was logical 
and goal-directed, and that his insight and judgment were 
fair.

There is no evidence in the record of persistent delusions or 
hallucinations at any point in time, and this was assessed on 
a large number of occasions, more times than would be 
practical to document here.  There has also been little 
evidence of a persistent danger of the veteran hurting 
himself or self or others.  In May and June 1999 there was no 
suicidal or homicidal ideation found.  This was confirmed by 
a December 1999 provider who found there were no indications 
of dangerous or psychotic elements.  An April 2001 treatment 
note documented that the veteran's suicide and aggressive 
risk were low.  This same finding was made in July 2001 and 
January 2002, and April 2002 VAMC treatment notes.  There has 
also been no evidence of disorientation to time or place.  
The December 1999 VA examiner found the veteran was oriented 
times four.  VAMC providers in January 2002 and April 2002 
found the veteran fully alert and oriented.

A VA examination conducted in July 2003 revealed a GAF score 
of 60.
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Also, while December 1999 and May 2001 VA 
examinations found a GAF score of 50, the veteran's PTSD was 
explained as "moderate" by the examiner in the May report 
and as explained in the introduction section of a February 
2005 report.  The veteran was able to hold down employment 
throughout that time.  For all of these reasons, the Board 
finds that the veteran's PTSD symptoms most closely 
approximated the criteria for the 70 percent rating for the 
time frame of May 5, 1999, to February 11, 2005 under the new 
rating criteria.

The evidence also does not support an evaluation in excess of 
70 percent under the old rating criteria.  Under the old 
criteria, a 100 percent disability rating was assigned: (1) 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, (2) where there existed totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  The evidence does not support this.  
There is little evidence to support that the veteran was 
completely socially isolated in his community during this 
time.  As described in greater detail below, July 1999 Social 
Security Administration (SSA) records and the veteran's May 
2002 hearing testimony indicates that the veteran maintained 
relationships with his mother, sisters, and a friend during 
this time.  There is also little evidence of psychoneurotic 
symptoms bordering on a gross repudiation of reality during 
this time.  As discussed above, the veteran was not found to 
have delusions or hallucinations during this time, and on a 
number of occasions was found to be thinking clearly and 
appropriately.  There is also little evidence that the 
veteran was unable to work at this time.  A May 2001 VA 
examiner found the veteran was able to work.  The July 2003 
VA examination found the veteran had a GAF score of 60, which 
indicates only moderate occupational difficulty.

While the Board finds that the preponderance of the evidence 
indicates that a rating of 70 percent is appropriate from May 
5, 1999 under both versions of the rating code, a thorough 
review of all of the evidence also suggests to the Board that 
during this time, under the new rating criteria there were 
isolated signs of a decline and symptoms suggestive of a 100 
percent rating, and that this became fully manifested in a VA 
examination of February 12, 2005.  A chronological summary of 
the GAF scores most easily illustrates this decline.  In 
December 1999 and May 2001 the veteran's GAF score was 50.  
His symptoms were described as "moderate."  In January 2003 
the score was lowered to 48.  His symptoms were described as 
"increasing."  Finally, in February 2005 the score was 
lowered to 45.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The same VA examiner 
assessed the veteran on each one of these occasions, and the 
Board finds the documented decline all the more persuasive 
because of this.  Indeed, at the beginning of the February 
2005 examination report the examiner provided a summary of 
his past findings, in support of his finding that the 
veteran's functioning had even further declined.

The February 2005 examiner found the veteran suffers from 
total occupational impairment, a requirement for the 100 
percent rating.  The examiner found the veteran's cognitive 
functioning was significant for intense flashbacks of 
Vietnam, which is indicative of gross impairment in thought 
process.  The veteran reported total social detachment, also 
a requirement for the 100 percent rating.  The veteran 
reported poor concentration and anhedonia, the inability to 
experience pleasure.  His speech was monotone and his mood 
was low.  The sum of this evidence indicates a worsening of 
his condition in support of a 100 percent rating evaluation 
from the February 2005 examination.

There are a number of symptoms in the evidence indicative of 
the buildup to the 100 percent rating under the new criteria.  
In July 1999 documents from SSA, the veteran reported 
symptoms suggestive of gross impairment in thought processes 
or communication.  He reported slurred speech, drowsiness, 
forgetfulness, that his balance was off, and that he could be 
easily provoked.  The January 2003 VA examination found that 
the veteran was completely unable to work from that point 
because of his PTSD, indicative of a significant impairment 
in thought process.  There is also evidence of grossly 
inappropriate behavior and of a danger of the veteran hurting 
himself or others.  A May 2000 VAMC treatment note found that 
the veteran had had suicidal and homicidal ideation, and that 
he had pulled a gun out with the intention of shooting 
himself but had changed his mind.  The July 2003 VA 
examination indicated the veteran had been arrested six times 
for harassment of others and criminal mischief.  There is 
evidence of the intermittent inability to perform activities 
of daily living.  The July 1999  SSA records include a report 
from the veteran's then 72 year-old mother who reported that 
she prepared and cooked every one of the veteran's meals.  
She also reported that the veteran's sisters had to review 
his bills and financial situation before the bills were 
mailed to make sure the veteran had not made errors.  She 
further reported that the veteran was unable to do any 
household chores on his own and required assistance for 
everything.  At the May 2002 hearing the veteran's witness 
testified that he has to direct the veteran to bathe, that he 
cleans the veteran's clothes for him, and generally looks 
after the veteran, and that he believed the veteran would 
commit suicide if he was not looked after.  There is also 
evidence of memory loss.  The July 1999 SSA records of both 
the veteran and his mother suggest poor memory, and in 
November 2000 a VAMC provider found the veteran had a poor 
memory.

The Board is generally required to review both the former and 
the revised rating criteria to determine the proper 
evaluation for the veteran's PTSD. However, since the Board 
finds that the veteran's PTSD meets the criteria for a 100 
percent evaluation under the new criteria since February 12, 
2005, a discussion concerning the application of the old 
criteria for this time period is not necessary. 

For all of the above reasons, the Board finds that the 
preponderance of the evidence warrants a rating of 70 percent 
for the veteran's PTSD from May 5, 1999 to February 11, 2005 
under both the old and new rating criteria, and that from 
February 12, 2005 to the present a 100 percent rating is 
justified under the new rating criteria.

The Board has considered an extraschedular rating.  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2005).  For the reasons discussed 
above, the VA Schedule of Rating Disabilities provides 
appropriate ratings for the level of disability caused by the 
veteran's PTSD under both the old and new rating criteria for 
this portion of the appeal period.  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2004 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, in addition to an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  The letter of June 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
letter of May 2006 provided the appellant with information 
concerning the evaluation and effective dates that could be 
assigned should the increased rating be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The veteran was 
afforded VA examinations in October 1997, December 1999, May 
2001, January 2003, July 2003, and February 2005.  In 
addition, the claims file includes records from SSA.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

An initial disability evaluation for the veteran's PTSD in 
excess of 30 percent from September 6, 1996, to May 4, 1999, 
under the schedule of ratings for mental disorders, is 
denied.

A disability evaluation for the veteran's PTSD in excess of 
70 percent from May 5, 1999, to February 11, 2005, under the 
schedule of ratings for mental disorders, is denied.

A disability rating of 100 percent for the veteran's PTSD 
from February 12, 2005, under the schedule of ratings for 
mental disorders is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


